STONE, O. J.
The certificate signed by Scott, register of the land-office, was not legal evidence. It was not a certificate made by him, constituting alike an official act done by him, and the evidence of it. Nor was it a certified copy from official records in his custody. It merely stated that the records in his *429office showed “ that, on August 11, 1855, Sarah Presnall entered at St. Stephens, Ala., the S. E. of S. E. \ of section 25, in township 8 N., of range 4 east, St. Stephens principal meridian,” &c. This was, at most, the conclusion of the certifying officer, that the records in his keeping showed the alleged entry. This was in no sense a certificate issued pursuant to an act of Congress, and it does not come within the letter or spirit of section 3043 of the Code of 1876.— Woods v. Nabors, 1 Stew. 172; Peebles v. Tomlinson, 33 Ala. 336 ; Jeans v. Lawler, Ib. 340.
We judicially know that all the lands in this State belonged originally to the Government cf the United States, and, until sold, were not subject to taxation. THe only evidence found in this record that the title to the land in controversy ever passed out of the Government, is the patent issued to Sarah Presnall, now Phillips, bearing date in November, 1880. There is no proof that, before that time, she had ever asserted claim to the land, or exercised any acts of ownership over it. In the absence of all proof on the subject, we feel bound to presume the land remained the property of the United States, until Mrs. Phillips acquired title by the issue of the patent in November, 1880. This being the presumption, the land was not subject to taxation till then, nor could it be the subject of adverse bolding. It follows that, under the proof found in this record, defendant can claim no benefit under the purchase at tax-sale, nor under his possession anterior to the issue of the patent. Swann v. Lindsay, 70 Ala. 507; Swann v. The State of Alabama, at this term.
Affirmed.